Exihibit 10.57

 

OFFICE SPACE LICENSE AGREEMENT

 

Office Space License Agreement (“Agreement”) dated March 10, 2016 and effective
as of January 1, 2016, by and between RELMADA THERAPEUTICS, INC., a Nevada
Corporation (“Relmada”), and ACTINIUM PHARMACEUTICALS, INC., a Delaware
Corporation (“Client”), with respect to the license of the portion identified in
Exhibit A (the “Client Area”) of the portion of the 7th Floor of the office
building located at 275 Madison Avenue, New York, New York (“Building”), upon
and subject to the following terms, covenants and conditions.

 

A.          This lease is subject to and subordinate to the Lease Agreement
(“Base Lease”) dated as of June 9, 2015, by and between GP 275 Owner, LLC
(“Landlord”), and Relmada. The premises (“Base Lease Premises”) are the portion
of the 7th Floor of the office building located at 275 Madison Avenue, New York,
New York 10016, including 5,790 square feet.

 

B.          Client desires to obtain the use of the space designated as the
Client Area on Exhibit A, which space is a part of the Base Lease Premises
leased to Relmada under the Base Lease with the Landlord, and Relmada is willing
to grant a license to use such portion of the Base Lease Premises to Client upon
the terms and conditions hereinafter set forth.

 

NOW THEREFORE, in consideration of the Service Fee (as hereinafter defined) to
be paid, the mutual covenants and agreements herein contained, and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

 

1.          CLIENT AREA. Relmada hereby grants the Client the right and license
to use the Client Area during the Term (as hereinafter defined).

 

2.          TERM. The term of this Agreement shall be three (3) years
(hereinafter “Term” to commence on January 1, 2016, (the “Commencement Date”),
and expire on December 31, 2018 (hereinafter “Expiration Date”). Upon the
expiration of the Term, this Agreement will automatically renew on a
month-to-month basis unless or until either party gives the other party thirty
(30) days prior written notice of termination. The word Term, as used in this
Agreement, shall mean the initial Term plus all renewal Terms.

 

3.          SERVICE FEE; DEPOSIT. During the Term of this Agreement, Client
shall pay to Relmada, in advance without offset or deduction, on or before the
first day of each month, a service fee (the “Service Fee”) in the amount equal
to Client’s “pro rata share” of (i) any Rent (as defined under the Base Lease)
due and payable by Relmada under the Base Lease as of the first day of such
month (or otherwise applicable to such month) and (ii) any other charges due and
payable by Relmada for such month for any services described in this Agreement
but not otherwise covered under the Base Lease; provided, however, that Client
shall bear and pay for the entirety of any charges under the Base Lease and/or
other services resulting solely from Client’s usage, requests, actions and/or
omissions. Client’s “pro rata share” shall be calculated as the proportion of
Client’s Area to the Base Lease Premises.  For clarity purposes only and without
limiting any obligations of Client hereunder, the Service Fee shall include the
following (all following defined terms shall have the meaning ascribed to them
under the Base Lease): Minimum Rent and Additional Rent (including without
limitation, Electricity Factor, Tax Payment, Capital Improvement charges,
Operating Cost Increase, BID Payment, charges for any Services (including
without limitation, HVAC, elevator, cleaning, trash removal and after hours and
additional services)).  Client shall also be responsible to pay 50% of the
capital improvement costs to build out the Base Lease Premises with such
payments to be spread out in equal installments over the initial term of the
Base Lease.

 



  Page | 1

 

  

Client shall pay the Service Fee for the first full month upon execution of this
Agreement.  If the Commencement Date is not the first day of the month, or the
Expiration Date is not the last day of the month, then the Service Fee will be
pro-rated for any applicable partial month.  In addition, upon signing of this
Agreement, Client shall pay to Relmada a deposit in an amount equal to three (3)
months’ Service Fee (to be calculated using actual and estimated Rent under the
Base Lease), which will be returned to Client upon satisfactory termination of
this Agreement, after adjusting for any costs to repair damage caused to Client
Area.

 

4.          CLIENT AREA.

 

(a)          Use. The Client Area may be used solely for general office and
administrative purpose and for no other purpose.

 

Neither Client nor any Client Party shall use any portion of the halls,
corridors, stairways, elevators or other public portions of the Building or any
entranceways, sidewalks or roadways adjoining the Building in any manner which
would cause any unreasonable congestion or in any way impede the flow of
pedestrian traffic outside of the Premises or the Building.

 

Client shall not, and shall not permit any Client Party or any other person to,
access or attempt to access any records, confidential information, systems, or
communications of Relmada, and shall at all times comply with, and ensure the
compliance of Client Parties and others present in the Client Area with, all
Relmada Information Systems and physical security policies and procedures.
Client shall not use the Client Area or any Client Services as described on
Exhibit B in any manner that violates any applicable law, regulation or other
legal requirement or that could cause Relmada to fail to comply with any law or
regulation applicable to it or its business. The services provided to Client,
including without limitation the Client Services, are provided to Client solely
to enable Client to perform its business and shall not be used for any other
purpose.

 

Relmada shall not, and shall not permit any Relmada employee or visitor to,
access or attempt to access any records, confidential information, systems, or
communications of Client and shall not access the Client Area except as
permitted by this Agreement or the Base Lease.

 

(b)          Client Alterations. Client shall make no alterations,
installations, additions, or improvements in or to the Client Area without
Relmada’s prior written consent, which shall in Relmada’s sole discretion.

 

(c)          Furnishings. Client shall use its own equipment and furniture,
which are and shall remain the property of Client, with the exception of a
photocopier [INSERT DESCRIPTION] which shall be shared by Client and Relmada,
which is and shall remain the property of Relmada.

 

(d)          Common Areas. Client shall have the right of access and use of
common area of the Base Lease Premises. Client shall follow Rules and
Regulations set forth or hereafter adopted by Relmada and/or the Landlord for
the use of the Common Areas.

 

(e)          Surrender of Client Area. Upon the Expiration Date or sooner
termination of this Agreement, Client shall (i) peacefully quit and surrender
the Client Area to Relmada in the condition the Client Area was in on the
Commencement Date, broom clean, in good order and condition, ordinary wear and
tear expected and (ii) remove from the Client Area at its sole expense all of
its personal property.

 

  Page | 2

 

 

5.          CONDITION OF CLIENT AREA. The Client Area is licensed to Client, and
Client hereby accepts the Client Area, in its “AS IS” and “WITH ALL FAULTS”
condition, without warranties, including, but not limited to, any warranty of
merchantability or fitness for a particular purpose. The taking of possession of
the Client Area by Client shall be conclusive evidence that as against Relmada
and Landlord (i) Client accepts the Client Area as suitable for the purposes for
which same is to be used; (ii) Clients accepts the Client Area and each and
every part and appurtenance thereof as being in good and satisfactory condition;
and (iii) Clients waives any defects in the Client Area and its appurtenances.
Neither Landlord nor Relmada shall not be liable to Client or any of its agents,
employees, licenses, servants or invitees for any injury or damage to person or
property caused in whole or in part by the condition or deign or by any defect
in the Client Area or its systems and equipment, and Client, with respect to
itself and its agents, employees, licenses, servants, or invitees, hereby
expressly assumes all risks or injury or damage to person or property, either
proximate or remote, by reason of the condition of the Client Area.

 

6.          SIGNAGE. Relmada shall endeavor to request Landlord to place
Client’s name on the Building Directory and on the elevator lobby of the
Building, if and only if the Building elects to have a Building Directory and/or
a directional sign on the elevator lobby, and if to the same extent as may be
permitted pursuant to the Base Lease.

 

(i)          Client shall not exhibit, inscribe, paint or affix any sign,
advertisement, notice or other lettering on any portion of the Building or the
outside of the Base Lease Premises without the prior written consent of Relmada
in each instance, which shall be at Relmada’s sole discretion in each instance.

 

(ii)          All signage or other lettering must have prior written approval by
Relmada (in its sole discretion), and shall thereafter be installed by Client at
Client’s sole cost and expense. Upon installation of any such signage or other
lettering, such signage or lettering shall not be removed, changed or otherwise
modified in any way without Relmada’s prior written approval (in its sole
discretion).

 

(iii)          Client shall not exhibit, inscribe, paint or affix on any part of
the Premises or the Building visible to the general public any signage or
lettering including the words “temporary” or “personnel”.

 

(iv)          Any signage, advertisement, notice or other lettering which shall
be exhibited, inscribed, painted or affixed by or on behalf of Client in
violation of the provisions of this Subsection may be removed by Landlord and/or
Relmada and the cost of any such removal shall be paid by Client as Additional
Service Fees.

 

(v)          Client shall not permit any machinery, equipment, sign, banner or
any other thing to protrude from the Premises to the exterior of the Building
beyond any plane of the exterior windows of the Premises or beyond the Premises
within the interior of the Building.

 

(vi)          Client shall have no right to use any window in the Premises for
any sign or other display that is designed principally for advertising or
promotion.

 

7.          SERVICES.

 

(a)           Basic Services.

 

(i)          Utility services. Utility services include normal and customary
electricity, water, gas, heat and wastewater service, to the same extent and at
the same rate as provided pursuant to the Base Lease.

 



  Page | 3

 

 

(ii)          Janitorial services in the Client Area, to the same extent and at
the same rate as provide pursuant to the Base Lease.

 

(iii)          Use of conference rooms on a limited, as available basis.

 

(iv)          Use of the common kitchen facilities.

 

(v)          Internet services to the same extent and at the same rate as
provided pursuant to the Base Lease or otherwise charged to Relmada. Incremental
telecommunications charges, including but not limited to, international calling,
conference calling, and other like costs are at the Client’s sole costs and
expenses.

 

(b) Trash Removal/Building Access. The terms and provisions regarding trash
Removal and Building Access as provided under the Base Lease, shall be
incorporated herein and Client covenants and agrees, at its sole cost and
expense, to comply with all such provisions as the same may be amended from time
to time.

 

(c) After Hours and Additional Service Fee. Ordinary Building Hours” are 8:30
a.m. to 6:00 p.m. on business days, Monday through Friday, except Holidays, or
such other dates and times set by Landlord from time to time. Any request for
after hour services such as air-conditioning, heating, freight elevator services
or additional janitorial services must be coordinated with the designated
Relmada representative. All after hours and additional Service Fees are at the
cost and expense of the Client. As of the date of this Agreement, the current
Landlord’s charge for: (a) heat during Overtime Periods is $300.00; (b) air
conditioning during Overtime Periods is $500.00 per hour and (c) freight
elevator during Overtime Periods is $150.00 per hour (and must be used in
minimum four (4) hour increments).

 

(d) Service Interruptions. Any failure or defect in Relmada’s hereinabove
described service shall not be construed as an eviction of Client nor entitle
Client to any reduction, abatement, offset, or refund of Service Fees or to any
damages from Relmada. Relmada shall not be in breach or default under this
Agreement for any such failure or defect. Relmada shall notify Landlord of such
failure or defect after Relmada receives written notice thereof and request
Landlord remedy/repair such failure or defect. Under no circumstances shall
Relmada have any liability for landlord’s failure to provide and services and
make any repairs to the Client Area.

 

(e) Parking. Client acknowledges that Relmada does not provide parking to
Client.

 

8.          CLIENT REPAIRS. Client shall, at Client’s sole cost and expense,
keep the Client Area in good condition and repair, ordinary wear and tear
accepted. Any injury or damage to the Client Area, or the appurtenances or
fixtures thereof, caused by or resulting from the act, omission, or neglect of
Client or Client’s officers, employees, agents, contractors or invitees
(“Client’s Parties”) shall be repaired or replaced by the Client. If Client
fails to maintain the Client Area or fails to repair or replace such damage,
Relmada may, but shall not be obligated to, cause such repair or replacement to
be done, as Relmada deems necessary, and Client shall reimburse Relmada for all
reasonable third party costs related thereto within ten (10) business days
following Relmada’s demand therefore.

 

  Page | 4

 

 



9.          SUPPLIES/MISCELLANEOUS REIMBURSEMENT. Client shall reimburse
Relmada, upon demand, for Client’s “pro rata share” of all costs of shared
office supplies (by way of example only, items such as copy paper, ink, toner,
etc.) and pantry items purchased by and/or charged to Relmada. To the extent
that Client uses any services or supplies provided by Relmada but not otherwise
included in this Agreement, Client shall reimburse Relmada, upon demand, for
Client’s “pro rata share” of the same. In addition, Client shall reimburse
Relmada for Client’s “pro rata share” of any items, charges and costs billed to
Relmada as a result of, or in connection with occupancy of the Base Lease
Premises; provided, however, that any items, charges and costs resulting from
Client’s sole usages, requests, acts and/or omissions (such as security cards,
keys, etc…) shall be paid in their entirety by Client.

 

10.          INSURANCE AND INDEMNIFICATION.

 

(a)          Insurance. Client shall obtain and thereafter maintain during the
Term, on or before the Commencement Date, insurance coverage as required
pursuant to the Base Lease.

 

All such policies shall contain a provision that the insurance company will not
cancel or refuse to renew the policy, or change in any material way the nature
or extent of the coverage provided by such policy, without first giving Relmada
at least thirty (30) days’ written notice by certified mail, return receipt
requested, which notice shall contain the policy number and the names of the
insureds and policy holder. Prior to the time such insurance is first required
to be carried by Client and thereafter at least thirty (30) days prior to the
termination of any existing policy, Client shall deliver to Relmada a
certificate evidencing the effectiveness of the insurance policies required to
be maintained hereunder. Each policy required hereunder shall contain a clause
that the policy and the coverage evidenced thereby shall be primary, and that
any coverage carried by Relmada shall be excess insurance. The limits of the
insurance required under this Article shall not limit the liability of Client
under this Agreement. In the event that Client fails to continuously maintain
insurance as required hereby, Relmada may, at its option and without relieving
Client of any obligation hereunder, order such insurance and pay for the same at
the expense of Client. In such event, Client shall repay the amount expended by
Relmada, with interest thereon, as Additional Service Fee. Client acknowledges
that neither Landlord nor Relmada will carry insurance on and shall not be
responsible for damage to, Client’s Alterations, fixtures, furnishings,
equipment or other property, and that neither Landlord nor Relmada shall not
carry insurance against, or be responsible for any loss suffered by Client due
to, interruption of Client’s business.

 

(b)          Indemnification. Neither Landlord nor Relmada shall be responsible
or liable to Client, or to any person claiming through Client, and Client shall
indemnify and hold harmless each of Landlord and Relmada, from and against any
and all liability, damages, actions, claims, costs, and expenses (including
reasonable attorneys’ fees) of whatever nature caused to Landlord and/or Relmada
by an act, omission, neglect, or otherwise, of Client, its agents or employees,
arising in connection with this Agreement, Client’s performance of its
obligations and duties under this Agreement, or Client’s use of the Building and
the Client Area, including without limitation (a) any loss of, damage or injury
to, any property at any time in or on Client Area or in or on the Building from
theft, fire, bursting pipes, leakage, dampness, or any other cause whatsoever or
(b) for any injury, including death, to any Client’s employees, agents, or
invites at the Client Area or any part of the Building, caused by the Client.

 

(c)          Waiver of Subrogation. Relmada and Client waive any and all rights
of recovery, claim, action or cause of action against each other, its agents,
officers, or employees for any loss or damage that may occur to the Client Area,
any improvements thereto, or any personal property therein by reason of any
casualty required to be insured against under the terms of this Agreement or the
Base Lease and covenants that no insurer shall hold any rights of subrogation
against such other party.

 

(d)          Casualty. If the Building, the Base Lease Premises and/or the
Client Area, or any portion thereof shall be damaged by fire or other casualty,
the applicable terms and provisions of the Base Lease shall apply.

 

  Page | 5

 

 

(e)          Condemnation. If any part of the Building is taken for any public
or quasi-public use, by right of eminent domain or otherwise, or is sold in lieu
of condemnation, then either party hereto shall have the right, at its option,
to terminate this Agreement as of the date when physical possession of the
Building is taken by the condemning authority. All amounts awarded shall belong
to Landlord and/or Relmada, and Client shall not be entitled to, and expressly
assigns all claims, rights, and interests to, any such compensation to Landlord.

 

(f)          Limitation on Liability of Relmada. Notwithstanding anything stated
or implied to the contrary in this Agreement, the liability of Relmada to Client
for any default by Relmada under the terms of this Agreement shall be limited to
the interest of Relmada in the Base Lease, it being intended that Relmada or
Relmada’s officers, employees, agents, contractors and invitees shall not be
personally liable for any default, judgment on account of any default, or
deficiency following a judicial foreclosure on the Base Lease.

 

11.          ENTRY. Upon reasonable prior notice to Client (except in the case
of emergencies), Landlord or Landlord’s employee’s agents and contractors and/or
Relmada or Relmada’s officers, employees, agents, contractors and invitees, as
the case may be, shall have the right to enter the Client Area to fulfill their
respective obligations under the Base Lease or this Agreement.

 

12.          SUBORDINATION. This Agreement is and shall be subject and
subordinate to Base Lease which may now or hereafter encumber or affect the
Client Area or the Building, and to all renewals, modifications, consolidations,
replacements and extensions of the Base Lease.

 

13.          ASSIGNMENT AND SUBLETTING. Client shall not, voluntarily or by
operation of law, sublease the Client Area or any part thereof, or assign,
transfer, mortgage, pledge, or encumber this Agreement.

 

14.          DEFAULT.

 

(a)          Default by Client. Each of the following shall constitute a
“Default” by Client:

 

(i)          The failure of Client to pay any sum when due, and such failure
continues for a period of five (5) days after written notice thereof has been
given by Relmada to Client; provided, however, that Relmada shall not be
required to give such written notice more than two (2) times in any one calendar
year.

 

(ii)          Client shall become insolvent or unable to pay its debts as they
become due, or Client notifies Relmada that it anticipates either condition; or
Client files a petition under any section or chapter of the United States
Bankruptcy Code, as amended from time to time; or a petition shall be filed
against Client under such statute or Client notifies Relmada that it knows such
a petition will be filed and such petition is not withdrawn or dismissed within
sixty (60) days of filing; or a receiver or trustee is appointed to take
possession of substantially all of Client’s assets located at the Client Area or
of Client’s interest in this Agreement is legally attached or seized.

 

(iii)          Client shall fail to perform, in whole or in part, any of the
other obligations under this Agreement and such failure or non-performance
continues for a period of five (5) days after written notice thereof has been
given by Relmada or Client. Or

 

(iv)          Client shall vacate or abandon all or any portion of the Client
Area.

 

  Page | 6

 

 

(b)          Relmada’s Right upon Default by Client. If a Default occurs, then
at any time thereafter, prior to the curing thereof, with or without notice or
demand, Relmada may exercise any and all rights and remedies available to
Relmada under this Agreement, at law, or in equity, including without limitation
termination of this Agreement. In the event of a Default, Relmada may, with or
without additional notice and without court proceedings, re-enter by changing
the locks and repossess the Client Area and remove all persons and property
there from, and Client hereby agrees to surrender possession of the Client Area
and waives any claim arising by reason thereof or by reason of issuance of any
distress warrant or writ of sequestration and agrees to hole Relmada harmless
from any such claims. In the event Relmada retakes possession of the Client
Area, Relmada shall have the right, but not the duty, to remove all or any art
of the personal property located therein, and may place the same in storage at a
public warehouse at the expense and risk of the Client.

 

(c)          Costs. If either party defaults under this Agreement, and the
rights and remedies of the respective parties are contested at law or in equity
(or through arbitration, if both parties agree to arbitration), then the losing
party shall reimburse the prevailing party for all of its reasonable attorney’s
fees and court costs, plus interest.

 

(d)          Interest. All late payments of any amounts due under this Agreement
shall bear interest from the date due until paid at four percent (4%) interest
or at prime plus three percent (prime + 3%) whichever is the largest.

 

(e)          No Implied Waiver. The failure of Relmada to insist at any time
upon the strict performance of the covenant or agreement or to exercise any
option, right, power or remedy contained in this Agreement shall not be
construed as a waiver thereof. The waiver of any violation of any term,
covenant, agreement or condition contained in this Agreement shall not prevent a
subsequent act, which would have originally constituted a violation, from having
all the force and effect of an original violation. No express waiver shall
affect any condition other than the one specified in such waiver and that one
only for the time and in the manner specifically stated. A receipt by Relmada of
any Service Fee with knowledge of the breach of any covenant or agreement
contained in this Agreement shall not be deemed a waiver of such breach, and no
waiver by Relmada of any provision of this Agreement shall be deemed to have
been made unless expressed in writing and signed by Relmada.

 

15.          COMPLIANCE WITH LAWS. Client shall comply with all laws,
ordinances, notices, rules and regulations, and orders of any Governmental
Agencies, applicable to Client’s business then in effect or thereafter enacted
or passed during the Term of the Agreement insofar as the Client Area is
concerned.

 

16.          AMENDMENT. The Agreement may not be amended or modified except by
written agreement signed by both Relmada and Client.

 

17.          HOLDOVER. If Client shall hold over or remain in possession of any
portion of the Client Area for a period of thirty (30) days beyond the
expiration of the Term or the earlier termination of this Agreement, then the
Client shall be deemed tenant-at-will, terminable at any time, and shall be
subject to all of the obligations of Relmada in the event of a holdover under
the Base Lease.

 

18.          PARTIES AND SUCCESSORS. Subject to the limitations and conditions
set forth elsewhere herein, this Agreement shall bind and inure to the benefit
of the respective successors, legal representatives, and permitted assign of the
parties hereto.

 



  Page | 7

 

 

19.          NOTICE. Except as otherwise provided herein, any notice or other
communications which Relmada or Client may desire or be required to give to the
other shall be in writing and shall be deemed sufficiently given or rendered if
(i) delivered on person, or (ii) delivered by a courier service as evidenced by
a written receipt for same, or (iii) sent by registered or certified mail,
return receipt requested, addressed as follows:

 

  To Relmada: Relmada Therapeutics, Inc.     275 Madison Avenue, Suite 702    
New York, NY 10016     Attn: Sergio Traversa, CEO     Email: st@relmada.com    
Tel: 646-677-3854

 

  To Client: Actinium Therapeutics, Inc.     275 Madison Avenue, Suite 702    
New York, NY 10016     Attn: Kaushik J. Dave Ph.D., MBA     Email:
kdave@actiniumpharma.com     Tel: 732-609-1411

 

Or at such other address(es) as the other party shall designate from time to
time by prior written notice or (iv) sent by telefax as evidenced by a
confirmation of transmission produced by the sender’s telefax machine, and such
notice shall be effective when the same is faced or is first attempted to be
delivered as herein provided.

 

20.          OVERNING LAW.

 

(a)          This Agreement shall be governed by and construed in accordance
with the laws of the State of New York.

 

(b)          Any controversy or claim arising out of or relating to this
Agreement or the breach thereof (including, any claim based upon a state or
federal stature) will be settled by arbitration, before one arbitrator in
accordance with the rules of the American Arbitration Association then in effect
and judgement upon the award rendered by the arbitrator may be entered in any
court having jurisdiction. The arbitrator will be selected by the parties, from
a panel of attorney arbitrators experienced with the healthcare industry. Any
arbitration shall be held in New York, New York, at the offices of the American
Arbitrator Association. The language of arbitration shall be English. The
arbitrator will have no authority to award damages not measured by the
prevailing party’s actual damages, and may not, in any event, make any relief,
finding, or award that does not conform to the terms and conditions of this
Agreement. The parties shall share equally the costs of the arbitration and each
party shall bear its own attorneys’ fees unless otherwise expressly authorized
in this Agreement. Either party, before or during or after any arbitration, may
apply to a court having jurisdiction for a temporary, provisional or permanent
order of relief to protect its interests. Prior to initiation of arbitration,
the aggrieved party will give the other party written notice, in accordance with
this Agreement, describing the claim and amount as to which it intends to
initiate arbitration.

 

21.          INABILITY TO PERFORM. Notwithstanding Section 23 below, whenever a
period of time is herein prescribed for the taking of any action by Relmada,
Relmada shall not be liable or responsible for, and shall be excluded from the
computation of such period of time, any delays due to strike, riots, acts of
Gods, shortage of labor or materials, war governmental laws, regulations or
restrictions, or any other cause whatsoever beyond the control of Relmada, and
such nonperformance or delay in performance shall not constitute a total of
partial eviction, constructive or otherwise.

 

22.          ENTIRE AGREEMENT. This Agreement, including all Exhibits attached
hereto (which Exhibits are hereby incorporated herein and shall constitute a
portion hereof), contains the entire agreement between Relmada and Client with
respect to the subject matter hereof.

 

  Page | 8

 

 

23.          TIME OF ESSENCE. Time is of the essence of this Agreement and each
and all of its provisions in which performance is a factor.

 

24.          SEVERABILITY. It is the intention of the parties hereto that if any
provision of this Agreement is capable of two constructions, one of which would
render the provision invalid and the other of which would render the provision
valid, then the provision shall have the meaning which renders it valid. If any
term or provision of this Agreement, or the application thereof to any person or
circumstance, shall to any extent be invalid or unenforceable, the remainder of
this Agreement, or the application of such term or provision to other persons or
circumstances, shall not be affected thereby, and each term and provision of
this Agreement shall be valid and enforced to the fullest extent permitted by
law.

 

25.          NO REPRESENTATIONS. Neither Relmada nor Relmada’s officers,
employees, agents, and contractors have made any representations or promises
with respect to the Client Area except as herein expressly set forth, and no
rights, easements, or licenses area acquired by Client by implication or
otherwise except as expressly set forth in the provision of this Agreement.

 

26.          BASE LEASE EXPIRATION/TERMINATION. Upon the expiration or
termination of the Base Lease, this Agreement shall automatically terminate.

 

27.          COUNTERPARTS. This Agreement may be executed in any number of
separate counterparts, all of which counterparts taken together shall constitute
the entirety of this Agreement.

 

28.          CONFIDENTIALITY. Client acknowledges that the terms and conditions
of this Agreement are to remain confidential for Relmada’s benefit, and may not
be disclosed by Client to anyone, by any manner or means, directly or
indirectly, without Relmada’s prior written consent. The consent by Relmada to
any disclosures shall not be deemed to be a waiver on the part of Relmada of any
prohibition against any future disclosure.

 

[SIGNATURE PAGE FOLLOWS]

 

 


  Page | 9

 

 

IN WITNESS WHEREOF, Relmada and Client have executed this Agreement as of the
date first above written.

 



  RELMADA THERAPEUTICS, INC.         By /s/ Kulendiran Purushothaman   Name:
Kulendiran Purushothaman   Title: Vice President of Finance       ACTINIUM
PHARMACEUTICALS, INC.         By /s/ Kaushik J. Dave   Name: Kaushik J. Dave  
Title: Chief Executive Officer

 



  Page | 10

 

 

EXHIBIT A

 

Floor Plan of Premises

 



  Page | 11

 

 

EXHIBIT B

 

Client Services

 

1.           Telephone Equipment, Telephone Numbers, Telecommunication Services

 

●VoIP telephone handset with assigned phone – one (1) connection per desk.

Relmada maintains control and any assignment, leasing, or ownership of any and
all telephone numbers that may be assigned to Client, and reserves in its sole
discretion the right to change or replace any and all phone numbers. The only
exception is any telephone numbers that Client has ported to Relmada, in which
case, Client retains the right to use those numbers, and port them from Relmada.

 

●Local and Long Distance Service – free local, local long distance and domestics
U.S. long distance (except to Puerto Rico and U.S Virgin Islands) per month.
International calling, conference calling, efax and others are at Client’s
expense.

 

●Hot wired internet connection – one (1) connection per desk

 

●Relmada requires Client to submit paperwork to add and remove connections, and
will provide said paperwork to Client upon request.

 

 

2.           Limitation of Warranties and Damages

 

(a)Relmada expressly disclaims all warranties of any kind, whether express or
implied.

 

(b)Neither Relmada, nor any business affiliates of Relmada makes any warranty
that the Client Services will meet Client’s requirements, or that the Client
Services will be uninterrupted, timely, secure, or error free. However, Relmada
will make reasonable efforts to fix any defects in the services.

 

(c)Client understands and agrees that any material and/or data downloaded or
otherwise obtained through the use of the Client Services is done at Client’s
own discretion and risk and that Client will be solely responsible for any
damage to Client’s computer system or loss of data that results from the
download of such material and/or data.

 

(d)Neither party nor any of their business affiliates shall be liable for any
indirect, incidental, special, or consequential damages the other may incur in
connection with this Agreement including, but not limited to damages for lost
revenue, lost profits, lost use, lost goodwill (or similar financial loss), any
payment made to a third party, or for interrupted communications, lost
information or data, cost of procurement of substitute goods or services, loss
or damages resulting from interception of communications by third parties, or
lost profits arising out of or in connection with this Agreement, even if a
party has been advised of the possibility of damages, or any claim by any other
party. This limitation of damages provision is understood to be an allocation of
risk between the parties, which is completely separate and independent from all
other provisions of this Agreement.

 

(e)Except in the instances of gross negligence, willful misconduct, or unlawful
acts on the part of Relmada, including any of Relmada’s employees, affiliates or
assigns, Client agrees to defend, indemnify, and hold harmless Relmada, their
employees, directors, officers, agents, and business affiliates, and their
respective successors and assignees from, and against, any and all liabilities,
damages, losses, costs and expenses, including attorneys’ fees, caused by or
arising out of claims based upon the use of Client’s account, the content
contained in any communications that have been sent or received through
Relmada’s Client Services or Relmada equipment, or any acts or omissions of
Client, including any claim of libel, defamation, unlawful, unfair or deceptive
acts or practices, violation of rights of privacy or publicity, loss of service
by other subscribers, and infringement of intellectual property or other rights
by the contents of its emails.

 

(f)Relmada does not represent or warrant to Client that Client will receive
continual and uninterrupted service during the Term of this Agreement. In no
event shall Relmada be liable to Client for any damages resulting from or
related to any failures or delay of Relmada to provide service under this
Agreement if such delays or failures are due to strikes, riots, fire, inclement
weather, acts of God, theft or vandalism or others caused beyond Relmada’s
control, as defined by standard practices in the hosting and disaster recovery
industry. Relmada will be liable for damages sustained by Client arising from
Relmada, including Relmada’s employees, its agents, in the event Relmada gross
negligence, willful misconduct, or unlawful act.

 

 

 Page | 12

 

